Citation Nr: 0427437	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  00-12 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for transurethral resection 
of the prostate with penile implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




REMAND

The veteran had active duty from July 1943 to November 1948 
and from October 1950 to October 1971.  His decorations 
include the Combat Infantryman Badge (CIB), the Purple Heart 
Medal and Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the veteran's claim of 
entitlement to service connection for transurethral resection 
of the prostate with penile implant was denied.  

Service medical records show that the veteran was seen for 
pyelonephritis (a kidney and pelvis disorder) in September 
1957.  Impotence was listed in the summary of defects section 
of the November 1969 Report of Medical Examination.  The 
October 2003 VA examination report reveals that the veteran 
had transurethral resection of the prostate about eight years 
prior.  

The Board last remanded this issue in April 2001 for a VA 
genitourinary examiner offer an opinion as to whether it is 
at least as likely as not that any currently manifested 
transurethral resection of the prostate with penile implant 
was related to the veteran's active service.  The October 
2003 VA examiner did not provide the requested opinion.  
Rather, the VA examiner stated that she could not tell that 
it was the total impotence was connected directly to the 
transurethral resection of the prostate.  According to 
Stegall v. West, 11 Vet. App. 268 (1998), when a case is 
remanded by either the Court or by the Board, a veteran has, 
as a matter of law, the right to compliance with that remand.  
Since the Board must ensure that the instructions of a remand 
are complied with, failure to do so would constitute error on 
the part of the Board.

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  The claims folder should be made 
available to a VA genitourinary examiner 
for review and the report should reflect 
that such review was accomplished.  

2.  The VA genitourinary examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the cause of the transurethral 
resection of the prostate was related to 
active service, or whether it is at least 
as likely as not that the cause for the 
penile implant was related to active 
service.  A complete rationale for all 
opinions offered should be provided.  An 
examination should be conducted if deemed 
necessary by the VA genitourinary 
examiner.  

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

